 


109 HR 2684 IH: Clean Water Infrastructure Financing Act of 2005
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2684 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mrs. Kelly (for herself and Mrs. Tauscher) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Federal Water Pollution Control Act to authorize appropriations for State water pollution control revolving funds, and for other purposes. 
 
 
1.Short title; amendment of Federal Water Pollution Control Act 
(a)In generalThis Act may be cited as the Clean Water Infrastructure Financing Act of 2005. 
(b)Amendment of Federal Water Pollution Control ActExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.). 
2.General authority for capitalization grantsSection 601(a) (33 U.S.C. 1381(a)) is amended by striking (1) for construction and all that follows through the period and inserting to accomplish the purposes of this Act.. 
3.Capitalization grants agreements 
(a)Requirements for construction of treatment worksSection 602(b)(6) (33 U.S.C. 1382(b)(6)) is amended to read as follows: 
 
(6)treatment works eligible under section 603(c)(1) of this Act constructed in whole or in part with funds made available by a State water pollution control revolving fund under this title and section 205(m) of this Act will meet the requirements of section 513 of this Act in the same manner as treatment works constructed with assistance under title II of this Act;. 
(b)Architectural and engineering contractsSection 602(b) (33 U.S.C. 1382(b)) is amended— 
(1)by striking and at the end of paragraph (9); 
(2)by striking the period at the end of paragraph (10) and inserting ; and; and 
(3)by adding at the end the following: 
 
(11)the State will require that each contract and subcontract for program management, construction management, planning studies, feasibility studies, architectural services, preliminary engineering, design, engineering, surveying, mapping, and related services entered into using amounts from the fund will be awarded in the same way that a contract for architectural and engineering services is awarded under chapter 11 of title 40, United States Code, or an equivalent qualifications-based requirement prescribed by the State, except that such an award shall not be construed as conferring a proprietary interest upon the United States.. 
(c)Guidance for small systemsSection 602 (33 U.S.C. 1382) is amended by adding at the end the following: 
 
(c)Guidance for small systems 
(1)Simplified proceduresNot later than 1 year after the date of enactment of this subsection, the Administrator shall assist the States in establishing simplified procedures for small systems to obtain assistance under this title. 
(2)Publication of manualNot later than 1 year after the date of enactment of this subsection, and after providing notice and opportunity for public comment, the Administrator shall publish a manual to assist small systems in obtaining assistance under this title and publish in the Federal Register notice of the availability of the manual. 
(3)Small system definedFor purposes of this title, the term small system means a system for which a municipality or intermunicipal, interstate, or State agency seeks assistance under this title and which serves a population of 10,000 or less.. 
4.Water pollution control revolving funds 
(a)Activities eligible for assistanceSection 603(c) (33 U.S.C. 1383(c)) is amended to read as follows: 
 
(c)Activities eligible for assistance 
(1)In generalThe amounts of funds available to each State water pollution control revolving fund shall be used only for providing financial assistance to activities that have as a principal benefit the improvement or protection of water quality of navigable waters to a municipality, intermunicipal agency, interstate agency, State agency, or other person. Such activities may include the following: 
(A)Construction of a publicly owned treatment works. 
(B)Implementation of lake protection programs and projects under section 314. 
(C)Implementation of a management program under section 319. 
(D)Implementation of a conservation and management plan under section 320. 
(E)Restoration or protection of publicly or privately owned riparian areas, including acquisition of property rights. 
(F)Implementation of measures to promote beneficial reuse of wastewater. 
(G)Development and implementation of plans by a public recipient to prevent water pollution. 
(H)Acquisition of lands necessary to meet any mitigation requirements related to construction of a publicly owned treatment works. 
(I)Implementation of measures to enhance the security of publicly owned treatment works. 
(J)Replacement and rehabilitation of treatment works to intercept, transport, control, or treat municipal combined sewer overflows and sanitary sewer overflows. 
(2)Fund amountsThe water pollution control revolving fund of a State shall be established, maintained, and credited with repayments, and the fund balance shall be available in perpetuity for providing financial assistance described in paragraph (1). Fees charged by a State to recipients of such assistance may be deposited in the fund for the sole purpose of financing the cost of administration of this title.. 
(b)Loan guaranteesSection 603(d)(5) (33 U.S.C. 1383(d)(5)) is amended to read as follows: 
 
(5)to provide loan guarantees for— 
(A)similar revolving funds established by municipalities or intermunicipal agencies; and 
(B)developing and implementing innovative technologies.. 
(c)Administrative expensesSection 603(d)(7) (33 U.S.C. 1383(d)(7)) is amended by inserting before the period at the end the following: or $400,000 per year or 1/2 percent per year of the current valuation of such fund, whichever is greater, plus the amount of any fees collected by the State for such purpose under subsection (c)(2). 
(d)Technical and planning assistance for small systemsSection 603(d) (33 U.S.C. 1383(d)) is amended— 
(1)by striking and at the end of paragraph (6); 
(2)by striking the period at the end of paragraph (7) and inserting a semicolon; and 
(3)by adding at the end the following: 
 
(8)to provide to small systems technical and planning assistance and assistance in financial management, user fee analysis, budgeting, capital improvement planning, facility operation and maintenance, repair schedules, and other activities to improve wastewater treatment plant operations, except that such amounts shall not exceed 2 percent of all grant awards to such fund under this title; and. 
(e)Grants to financially distressed communitiesSection 603(d) (33 U.S.C. 1383(d)) is further amended by adding at the end the following: 
 
(9)to make grants to financially distressed communities in the State in the amounts specified in subsection (i).. 
(f)Consistency with planning requirementsSection 603(f) (33 U.S.C. 1383(f)) is amended by striking is consistent and inserting is not inconsistent. 
(g)Construction assistanceSection 603(g) (33 U.S.C. 1383(g)) is amended to read as follows: 
 
(g)Construction assistance 
(1)Priority list requirementThe State may provide financial assistance from its water pollution control revolving fund with respect to a project for construction of a publicly owned treatment works only if such project is on the State’s priority list under section 216 of this Act without regard to the rank of such project on the State’s priority list. 
(2)Eligibility of certain treatment worksA treatment works shall be treated as a publicly owned treatment works for purposes of subsection (c) if the treatment works, without regard to ownership, would be considered a publicly owned treatment works and is principally treating municipal waste water or domestic sewage.. 
(h)Financially distressed communitiesSection 603 is amended by adding at the end the following: 
 
(i)Financially distressed communities 
(1)Grants 
(A)In generalIn any fiscal year in which the Administrator has available for obligation more than $1,400,000,000 for the purposes of this title, a State shall make grants to financially distressed communities in the State in an amount equal to 25 percent of the difference between— 
(i)the total amount that would have been allotted to the State under section 604 for such fiscal year if the amount available to the Administrator for obligation under this title for such fiscal year had been equal to $1,400,000,000; and 
(ii)the total amount allotted to the State under section 604 for such fiscal year. 
(B)Period of availabilityNotwithstanding section 604(c), amounts to be used by a State under this paragraph for making grants to financially distressed communities shall remain available to the State until expended. 
(C)CertificationA State may make a grant to a financially distressed community under this paragraph only if the community certifies to the State that the amounts of the grant will be used to improve water quality. 
(2)Priority for loansA State may give priority to a financially distressed community in making loans from its water pollution control revolving fund. 
(3)Financially distressed community definedIn this section, the term financially distressed community means any community that meets affordability criteria established by the State in which the treatment works is located, if such criteria are developed after public review and comment. 
(4)Information to assist StatesThe Administrator may publish information to assist States in establishing affordability criteria under paragraph (3).. 
5.Asset managementTitle VI (33 U.S.C. 1381 et seq.) is amended— 
(1)by redesignating section 607 as section 608; and 
(2)by inserting after section 606 the following: 
 
607.Asset management 
(a)In generalThe Administrator shall provide technical and financial assistance to owners and operators of publicly-owned treatment works for the following activities: 
(1)Performing an inventory of critical treatment works assets. 
(2)Evaluating the condition and performance of inventoried assets or asset groupings. 
(3)Developing a plan for maintaining, repairing, and replacing treatment works and for funding such activities. 
(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2006 through 2010. Such sums shall remain available until expended.. 
6.Authorization of appropriationsSection 608, as redesignated by section 5 of this Act, is amended by striking paragraphs (1) through (5) and inserting the following: 
 
(1)$3,000,000,000 for fiscal year 2006; 
(2)$4,000,000,000 for fiscal year 2007; 
(3)$5,000,000,000 for fiscal year 2008; 
(4)$6,000,000,000 for fiscal year 2009; and 
(5)$7,000,000,000 for fiscal year 2010.. 
 
